DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I (claims 1-5 drawn to a laser ablation device) in the reply filed on 12/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/13/2021.

Information Disclosure Statement
It is noted that the third reference in the US patent application publications category on the IDS submitted 3/23/2020 is not being considered.  First and foremost the publication number does not match the rest of the information (date and applicant).  Second, the publication number is redundant, as it is the exact same number as the previous reference cited as reference no. 2.  Therefore, either this reference is redundant and should be deleted altogether (as it has already been considered in 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “truncated fiber tip” (claim 4) must be shown or the feature(s) canceled from the claim(s).  Applicant’s specification seems to point to element 43 in Fig. 7B as showing a truncated/flattened tip, however this tip looks no different than the conical tip (44, Fig. 7A).  It is not readily apparent how the tip shape of element 43 can be considered truncated.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:
First, the use of two separate transitional phrases (“characterized by” and “comprising”) is confusing.  Specifically, these two phrases seemingly mean the exact same thing (MPEP 2111.03, section I), so it’s unclear why both are being used.  At the very least, the wording (“characterized by comprising”) is grammatically confusing/incorrect.  Furthermore, the redundancy adds to the confusion.  It is noted that claims 3-5 have this exact same issue.  For examination purposes, the examiner will interpret the claims as if only the term “comprising” is present.  
Second, the use of action verbs, i.e. active method steps, in the preamble (e.g. “emitting a double ring beam at the tip”, “is used in treatment”) is indefinite, as applicant 
Third, the term "like" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Fourth, the term “etc.” renders the claims indefinite because the claims include elements not actually disclosed (those encompassed by "like" or “etc.”), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Fifth, the limitation “the fiber” is indefinite as there is insufficient antecedent basis for this limitation in the claim.  Specifically, it is unclear if this limitation is merely referring to the previously recited fiber probe or if this requires a separate/different fiber.  Applicant is reminded to keep claim terms consistent.  For examination purposes, the examiner contends that the fiber probe and the fiber are the same structural element. 
Lastly, the limitation “a second conical shaped-end formed at a different second specific angle (α) by starting from a certain portion of the first conical shaped-end” is indefinite.  Specifically, it is unclear what the “by starting from a certain portion of the 

Regarding claims 2-4, the limitation "the fiber axis” is indefinite as there is insufficient antecedent basis for this limitation in the claim. First and foremost, no axis has been previously recited.  Second, as discussed in relation to claim 1, it’s unclear if the fiber probe and the fiber are the same element.  As discussed above, the examiner is interpreting interprets the fiber and the fiber probe as the same element.  Therefore, the fiber axis is equivalent to the fiber probe axis, i.e. any axis that runs through the fiber probe.

Regarding claim 3:
The limitation “mentioned fiber end” is indefinite as there is insufficient antecedent basis for this limitation in the claim.  First, the term “mentioned” is indefinite, as it is unclear what is meant by it.  It seems as if applicant intended to use “said” or “the” to refer to a previously recited element. Second, regardless of the use of the word “mentioned”, a “fiber end” has never been previously recited.  It is unclear if the fiber end and fiber tip are the same element or different elements.  Again, applicant is reminded to keep claim terms consistent.  For examination purposes, the examiner 
The limitation “the beams” is indefinite as there is insufficient antecedent basis for this limitation.  The word “beams” (plural) is interpreted as multiple beams, however only a single beam has been previously recited.  For examination purposes, “beams” is interpreted as a single beam. 

Regarding claim 4, 
The limitation “to allow the laser beam to be used as counter strike at a certain energy level in addition to the lateral strike” is indefinite.  First and foremost, “the lateral strike” lacks antecedent basis and it is not at all clear what this refers to.  Furthermore, since “the lateral strike” is unclear and seemingly provides the basis for understanding what the “counter strike” is, then “counter strike” is also unclear.  Specifically, the counter strike is seemingly defined as counter to the lateral strike, but since the lateral strike has not be defined, then the counter strike cannot be clearly defined either.  Lastly, it is unclear what is meant by strike in terms of a laser ablation apparatus, as this is not a commonly known term within the art.  What element is doing the striking and what element is being struck?  For examination purposes, as long as the prior art teaches a truncated fiber tip, the rest of the functional language is met. 
The limitation “truncated fiber tip” is indefinite.  Specifically, “truncated” means shortened, cut short or without its top or end section.  However, it’s unclear what has been truncated?  In order to be truncated, an original end-shape must be known. The claims fail to define the original shape/end that has been truncated.  For examination 

Regarding claim 5, the limitation “a quartz glass body in which the fiber tip is placed after production of the optical fiber probe and which is enclosed by heat treatment” is indefinite as it seemingly recites both a product (quartz glass body) and a method of using (“is placed after product of the optical fiber”, “is enclosed by heat treatment”) in the same claim; MPEP 2173.05(p).  This leads to questions as to when infringement occurs, specifically what if the quartz glass body was placed during production of the optical fiber probe (not after), but the resulting device is the exact same?  Similarly, what if the quartz glass body is enclosed by another technique other than heat treatment, but the resulting device is the exact same?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,078,711 to Kakami et al.
[Claim 1] Kakami discloses a laser ablation device (best seen in Figs. 13a, 13b and 13e) which, emitting double ring beam at the tip, is used in treatment, without permanent damage and scar, of natural diseases like venous insufficiency, of subsequently-formed diseases like fistula or of hemorrhoids formed as damaging of vein in short distance and etc. (intended use, MPEP 2111.02 II; see also title, abstract, background, etc. which discusses “transpiration” of tissue which appears to be equivalent to ablation) and characterized by; comprising: a fiber probe (two probe members 20 and 21 together are considered a fiber probe, as shown in Figs. 13a, 13b or 13e) with two different conical angled surfaces (20A and 21A) where the rays guided through inside the fiber are reflected at a fiber tip (portion labeled “l” where the light 10B exits the probe) via a first conical shaped-end (20A) formed at a first specific angle (θ2A) at the fiber's tip and a second conical shaped-end (21A) formed at a different second specific angle (θ2B) by starting from a certain portion of the first conical shaped-end (“The devices shown in FIGS. 13 (a) to (f) have two probe members 20 and 21 with circumferential surfaces 20A and 21A having different taper angles (θ2A) and (θ2B). The two probe sections are consecutively formed along the same axis to form a single probe 2”).
[Claim 2] The surfaces 20A and 21A are considered the first and second sections, respectively. 
.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0282330 to Harschack et al. (as provided on applicant’s IDS submitted 3/23/20)
[Claim 1] Harschack discloses a laser ablation device (best seen in Figs. 1, 8 and 10) which, emitting double ring beam at the tip (first and second radiation zones 102 and 106), is used in treatment, without permanent damage and scar, of natural diseases like venous insufficiency, of subsequently-formed diseases like fistula or of hemorrhoids formed as damaging of vein in short distance and etc. (abstract, Par 0005) and characterized by; comprising: a fiber probe (100, Fig. 1) with two different conical angled surfaces (Figs. 8 and 10, specifically where the two fibers are joined together) where the rays guided through inside the fiber are reflected at a fiber tip (everything located inside glass dome 110, Fig. 1 is considered the fiber tip, i.e. everything distal to element 112, Fig. 1) via a first conical shaped-end (surface defined by angle α, Figs. 8 and 10) formed at a first specific angle (α) at the fiber's tip and a second conical shaped-end (surface defined by angle λ, Figs. 8 and 10) formed at a different second 
[Claim 2] The surfaces defined by angles α and λ, as shown in Figs. 8 and 10, are considered the first and second sections, respectively. 
[Claim 3] Each of the radiation zones (102 and 106) emit a 360° radial/circumferential emission (abstract), i.e. ring; therefore resulting in two ring-shaped emission beams at the distal tip of the device.  The reflection and refraction angles are inherent/implicit in order to create the ring-shaped emission patterns.  Therefore, the portion/section of the fiber tip that creates each of the first and second rings, is considered the first and second portion. 
[Claim 4] Either of the two surfaces (defined by angle α or λ) that join together in Figs. 8 and 10 (shown as a vertical line in Fig. 8) can be considered truncated cones (Par 0052)
[Claim 5] Harschack discloses a glass dome (110) made of quartz (Pars 0040-41) that encloses the fiber probe.  Harschack specifically discloses glue/adhesive for enclosing the glass dome around the fiber probe.  The examiner contends that the resulting structure is equivalent to enclosing via heat treatment.  However, if applicant disagrees, see 103 rejection below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kakami as applied to claim 1 above, and further in view of US 2007/0263975 to Boutoussov et al.
Kakami is discussed above, but fails to explicitly disclose a truncated tip.  However, in the same field of endeavor, Boutoussov discloses numerous truncated fiber tips for use in medical/surgical procedures (Figs. 10A, 10B, 12A, 12B, 13A and 13B).  Furthermore, Boutoussov discloses “output ends of the shaped fiber optic tips, any of these output ends further can be modified by removing more or less of the parts of the distally-disposed output ends to yield, for example, more or less truncated-cone or truncated-bevel distal ends that provide end-firing components” Par 0055.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the tip of the fiber probe taught by Kakami to include a truncated/flattened tip, as taught by Boutoussov, as this is a common shape/configuration for a fiber tip in laser surgical applications, specifically known to produce a desired beam emission pattern. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kakami as applied to claim 1 above, and further in view of US 2008/0247714 to Nakamura et al.
Kakami is discussed above, but fails to teach a quartz glass tube that encloses the fiber probe.  However, in the same field of endeavor, Nakamura discloses a quartz . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Harschack as applied to claim 1 above, and further in view of US 2008/0247714 to Nakamura et al.
Harschack, as discussed above, fails to explicitly teach heat treatment for enclosing the glass tube onto the fiber (as it teaches glue/adhesive).  However, in the same field of endeavor, Nakamura makes it clear that it is known in the art to use heat to fuse these two elements together (fusion portion 140, Figs. 3D and 3E; Par 0040).  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the glue/adhesive taught by Harschack for the heat treatment taught by Nakamura, as a simple substitution of one known fusion technique (glue/adhesive) for another (heat).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792